Title: From Thomas Jefferson to Thomas Nelson, 15 January 1781
From: Jefferson, Thomas
To: Nelson, Thomas



Dear General
Richmond January 15. 1781.

As I suppose by this time you may have more Men than Arms, and there are no more Arms fit for use remaining in the public Stock, œconomy will require that the surplus Militia be discharged. This measure is the more necessary, as the law for raising new levies remains unexecuted while the Militia are from their Counties. I shall therefore take the liberty of pointing out to you, as I have done to Baron Steuben, what particular Militia should be first discharged. On confirmation of the intelligence that a hostile fleet had arrived we asked the advice of Baron Steuben as to the numbers which should be brought into the feild: He advised 4000. We therefore called on the following Counties for one fourth of their Militia which we expected would produce the numbers as annexed to them viz.


Halifax
247.
Cumberland
102.
Sussex
175.


Buckingham
 162.
Mecklenburg
212.
Rockingham
219.


Goochland
 145.
Henrico
155.
Bedford
325.


Lunenburg
 169.
Augusta
344.
Fluvanna
 65.


Chesterfield
 164.
Prince Edward
42.
Amelia
275.


Rockbridge
 146.
Albemarle
218.
Dinwiddie
 175.


Charlotte
 156.
Powhatan
 71.
Southampton
218


Amherst
 224.
Brunswick
 325.
Shenandoah
216.



The amount (4650) was greater than the Baron’s requisition because we of course expected deficiencies. The above were intended to be kept in the feild for some time: but as some of these Counties were distant, we called on those in the neighbourhood of this place at first for one half and afterwards for all their fighting Men for present defen[ce] meaning that as soon as those before enumerated should be in the feild those called for present defence should be discharged. In like manner you are authorized for the purpose of hasty opposition to call on certain Counties, which it was likewise our idea to discharge on receiving the force which was to remain. Whenever, therefore, all your Arms shall be taken up, should more Militia come in we would chuse that you discharge so many of those Counties not originally called on, or of those which tho’ originally called on have yet more than one fourth in the feild. By these means we shall in time have in the feild the Militia of those particular Counties only which were first called on, and the other Counties being all at home we may proceed to send to them the law for raising levies in order to its execution.

T.J.

